Citation Nr: 1129926	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to a rating in excess of 60 percent for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1983 to June 1983, from September 2002 to February 2003 and from March 2005 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in San Juan, the Commonwealth of Puerto Rico.  The August 2008 rating decision denied service connection for a sleep disorder and denied a compensable rating for a skin disorder.  Then, in a May 2009 rating decision, the RO granted an increased rating of 10 percent for the skin disorder.  In a January 2010 rating decision, the RO increased the rating for the skin disorder to 60 percent, effective the date of the claim for increase.  As this is not the highest rating for this disability, the appeal continues.  

The Board notes that although a hearing was requested and scheduled, in a November 2009 statement, the Veteran requested that the hearing be canceled.  He has not requested another hearing.  As such, the hearing request is considered withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed sleep disorder that is etiologically related to active service.

2.  The Veteran's skin disorder requires narrow band UVB treatment up to three times a week; there are no systemic manifestations such as fever, weight loss and hypoproteinemia.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for a rating in excess of 60 percent for a skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7800-7805, 7806, 7817 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in July 2008, October 2008 and October 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came before the initial adjudication of the claims, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA treatment records and examination reports, private medical evidence, and records associated with a Social Security Administration disability determination.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service Connection for a Sleep Disorder

The Veteran contends that he is entitled to service connection for a sleep disorder because it is due to service.  He has never specified why he feels that his sleep disorder is etiologically related to service.

Based upon a review of the evidence of record, there is no evidence of a sleep disorder during service.  Notably, the service treatment records are negative for any complaints or findings with regard to the Veteran's sleep.  

A September 2007 VA treatment record notes that the Veteran has anxiety and insomnia.  

An April 2008 VA treatment record notes that the Veteran had a sleep study done.  The diagnoses were normal respiratory disturbance index, increased REM latency, decreased REM sleep, snoring, and baseline hypoxemia by pulse oxymeter while awake.  It was noted that he should be evaluated for baseline hypoxemia, prescribed a sleep hygiene, lose weight to achieve ideal body weight, avoid alcohol or sedatives because they may worsen snoring and apnea events, and a CPAP machine should be considered if symptoms persist.

A VA nocturnal polysomnography report notes that the Veteran was prescribed a CPAP machine in July 2008.

The Veteran has requested a VA examination pursuant to this service connection claim.  In this regard, the Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence whatsoever in the service treatment records of any complaints or findings with respect to a sleep disorder, and there is absolutely no post-service medical evidence which suggests that the currently diagnosed sleep disorder is in any way related to the Veteran's military service.  Moreover, the Veteran does not contend that he had a sleep disorder during service or that he has had continuous sleep symptomatology since service.  Therefore, no VA examination is warranted.

To the extent that the Veteran is claiming that he has suffered from symptoms of a sleep disorder ever since service, the Board acknowledges that the Veteran is competent to describe symptoms of sleep trouble despite the lack of contemporaneous medical evidence of ongoing sleep symptoms since service.  Notably, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the evidence does not suggest any continuity of symptomatology.  In this regard, the medical evidence does not reflect any contentions by the Veteran of ongoing sleep disturbances.  Specifically, the VA medical evidence showing apnea events and a CPAP machine prescription do not reflect longstanding, ongoing complaints or findings since military service.  Instead, they suggest that the apnea events may be related to the Veteran's weight.  As noted above, the Board finds that any theory that the Veteran has had continuity of symptomatology is outweighed by the lack of evidence of any complaints or findings since service.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe his symptoms, any contentions by the Veteran that he has a sleep disorder that began during service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In conclusion, service connection for a sleep disorder is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

	II.  Increased Rating for a Skin Disorder

The Veteran's skin disorder is rated as 60 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under that code, 60 percent evaluation, the highest possible rating, is warranted if the dermatitis or eczema covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Therefore, while the Veteran cannot receive a higher schedular evaluation under this code, the Board notes that it is permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

The Board notes that the criteria for rating skin disease were revised effective August 30, 2002, which is prior to the onset of this appeal.  Effective October 23, 2008, regulations regarding the evaluation of skin disease were again revised.  See 73 Fed. Reg. 185, 54708-54712 (2009).  The most favorable criteria must be applied, retroactive to, but no earlier than, the effective date of the change. VAOPGCPREC 3-2000.

The only possible diagnostic code under which the Veteran can receive a higher, 100 percent rating, is 38 C.F.R. § 4.118, Diagnostic Code 7817.  Under that code, a 100 percent rating is warranted for exfoliative dermatitis (erythroderma) which is manifested by generalized involvement of the skin plus systemic manifestations (such as fever, weight loss and hypoproteinemia) and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments or electron beam therapy required during the past 12-month period.

The medical evidence of record shows that in July 2006 the Veteran was seen for a skin rash and itching all over his body.  The assessment is illegible.  

A May 2007 VA treatment record indicates that the Veteran was seen for a pruritis rash.

A January 2008 private dermatopathology report notes that lower abdomen punch biopsy revealed lichenoid lymphocytic infiltrate with feature of patch stage mycosis fungoides.  

A February 2008 private medical record notes that the Veteran has lichenoid lymphocytic infiltrate.  It was noted that UVB therapy was to be considered based upon certain test results.  

A September 2008 private treatment record notes that the Veteran has mycosis fungoides.  It was noted that he was undergoing narrow band UVB treatments three times a week.  

A December 2008 private treatment record also notes UVB treatments and that the Veteran was to continue using a cream.  

An April 2009 VA examination report notes that the Veteran underwent a biopsy on January 17, 2008, and it was consistent with mycoses fungoides patch stage.  He was noted to be treated with narrow band UVB therapy with good response, but without a permanent cure.  He also uses Valerate cream, 0.1 percent.  The Veteran has narrow band UVB therapy two to three times a week.  His symptoms include itching.  He does not have benign neoplasms of skin.  He also does not have urticaria, primary cutaneous vasculitis and erythema multiforme.  It was noted that there were no systemic symptoms.  On examination it was found that his rash is on the arms, buttocks, thighs, and abdomen.  The rash was described as scaly atrophic hyperigmented patches covering 15 percent of the entire skin.  No exposed skin is affected.  There is no scarring or disfigurement, acne or chloracne, or alopecia.  He does not have hyperhidrosis.  The diagnosis was mycosis fungoides, patch stage.  The examiner opined that it does not affect his ability to perform his usual daily activities.  

After review of the medical evidence of record, the Board finds that a rating in excess of 60 percent is not warranted under Diagnostic Code 7817 for this disability.  In this regard, the medical evidence of record shows that the Veteran's skin disorder is not manifested by any systemic involvement, such as fever, weight loss and hypoproteinemia.  Moreover, the skin disorder does not involve the skin generally.  As noted at the April 2009 VA examination, there are no exposed areas affected.  Therefore, there is no generalized involvement of the skin, as required for a 100 percent rating under this code.  Finally, there is no constant or near-constant systemic therapy.  The Veteran has UVB treatment up to three times a week but it is not constant or near-constant.  Therefore, a higher rating is not warranted under Diagnostic Code 7817. 

The Board has also considered whether the Veteran could receive a rating in excess of 60 percent under any other diagnostic code, but has found none.  In this regard, none of the other applicable diagnostic codes for rating disorders of the skin provides for a rating in excess of 60 percent apart from Diagnostic Code 7817, which is described in detail above.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  In this case, based on the above evidence there is no objective evidence that the Veteran's service-connected skin disorder has resulted either in frequent hospitalizations or caused marked interference with his employment.  The Board further notes that a claim for TDIU was granted by the RO in a January 2010 decision.

For all the foregoing reasons, there is no basis for staged rating, pursuant to Hart, and the claim for a rating in excess of 60 percent must be denied.  In reaching this determination, the Board has considered the benefit-of-the- doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a sleep disorder is denied.

A rating in excess of 60 percent for a skin disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


